Citation Nr: 1718566	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement for service connection for erectile dysfunction, to include as secondary to Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in August 2015; a transcript of the hearing is of record.

The Board remanded this claim to the Agency of Original Jurisdiction (AOJ) in March 2016 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's erectile dysfunction was not present in service or until years thereafter, is not etiologically related to a disease or injury during service, and is not caused or aggravated by a service-connected disability or treatment for a service-connected disability.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability or treatment for a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA fulfilled its duty to notify by providing the Veteran with proper notice in a letter dated June 21, 2011.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Concerning VA's duty to assist, the Veteran's service treatment records have been obtained, available pertinent post-service medical records have been obtained, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence which may aid the Veteran's claims being adjudicated herein or might be pertinent to the bases of the claims has been submitted, identified, or remains outstanding, and the Board's duty to assist has therefore been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  VA examinations contained in the record, relevant to the issues being decided herein, discussed all applicable medical principles and are adequate upon which to decide the claims at issue.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted that are applicable this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Additionally, VA has complied with the Board's March 2016 remand.  In the remand, the Board instructed the AOJ to obtain and associate with the claims file complete VA Medical Center records pertaining to the Veteran, including the urology consult from October 2010.  All such records have been obtained and associated with the claims file.  The Board further instructed the AOJ to schedule the Veteran for a VA examination to determine the nature, extent, onset, and etiology of any erectile dysfunction and hypogonadism found to be present.  The examiner was directed to provide an opinion regarding the relationship between the Veteran's hypogonadism and his erectile dysfunction, and to provide opinions as to whether the Veteran's service connected PTSD (or treatment thereof including medication) caused or aggravated his erectile dysfunction and/or his hypogonadism.  The Veteran was afforded an exam in May 2016 which, as discussed below, fulfilled the Board's requirements.  Accordingly, there has been substantial compliance with the Board's March 2016 remand.

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Erectile Dysfunction

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

As an initial matter, the Board finds against service connection on a direct basis. Although the Veteran's contentions are centered on a theory of secondary service connection, VA must also consider service connection for erectile dysfunction on a direct basis.  See Shroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability.)  

The Veteran's service treatment records are negative for complaints or treatment of erectile dysfunction and his genitourinary system was normal at his separation examination in November 1970.  The earliest objective evidence of the claimed disability dates from July 2003 when the Veteran requested a prescription for Viagra during a VA treatment session.  The Veteran also dates the onset of the condition to the mid-2000s, over 30 years after service.  There is no competent medical evidence linking erectile dysfunction to service, and the Veteran has never alleged a relationship between the disability and active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's erectile dysfunction and active duty service.  Accordingly, entitlement to service connection on a direct basis is denied.  38 U.S.C.A. § 5107(b).

The Board also finds that the preponderance of the evidence is against entitlement to service connection on a secondary basis.  The Veteran's treatment records indicate that he began receiving treatment from VA regarding his PTSD in 2003.  It was noted in a February 2003 VA History and Physical (H & P) examination that the Veteran was taking Prozac (fluoxetine).  However, a July 2003 VA outpatient note stated that the Veteran was not taking any psychotropic medication to treat his PTSD.  Despite the fact that the Veteran was not taking any medication in relation to his PTSD at this time, he requested a prescription for Viagra (sildenafil citrate), indicating he was experiencing erectile dysfunction.  Although the Veteran continued to experience erectile dysfunction after he later resumed taking medication for his PTSD, the record indicates that it was not a proximate result of the medication.

As discussed above, the Veteran was taking medication to treat his PTSD as early as February 2003, and he requested medication to treat his erectile dysfunction as early as July 2003.  VA treatment records also indicate that the Veteran was prescribed Paxil (paroxetine)  to treat his PTSD in February 2004, and that he reported "impotency" during a December 2004 VA mental health treatment session.  Additionally, Viagra was listed as active medication in November 2005 VA treatment record.  However, a January 2008 VA treatment record notes that the Veteran was taking Prozac to treat his PTSD, but that he stopped in November 2007, apparently in response to erectile dysfunction issues.  The January 2008 record indicates that discontinuing the medication did not alleviate the Veteran's erectile dysfunction symptoms.  The Veteran's treatment records show that he has been prescribed several different medications to treat his PTSD over the years, most recently Doxepin HCL, but his erectile dysfunction has persisted throughout the changes.  Further, June 2011 and May 2016 VA examinations conducted in order to determine the etiology of the Veteran's erectile dysfunction have concluded that hypogonadism, and not his service-connected PTSD (or treatment thereof including medication), is the most likely cause.

At the June 2011 VA examination, the examiner noted that the Veteran's endocrine evaluation showed a low result for free testosterone of 15.1 (pg/mL), where the normal range is 35-155, and a low result for total testosterone of 100 (ng/dL), where the normal range is between 250-1100.  The examiner diagnosed the Veteran with erectile dysfunction and hypogonadism.  In providing a rational for the opinion, the examiner stated that the Veteran's erectile dysfunction was most likely due to or the result of hypogonadism, and that it was less likely as not due to or the result of medication for service-connected conditions.  The examiner noted, "Testosterone deficiency is associated with a decline in erectile function and testosterone levels are inversely correlated with increasing severity of erectile dysfunction . . . the hypogonadal state is frequently accompanied by erectile and sexual dysfunction" (citing Blute M, Hakimian P, Kashanian J et al. Erectile dysfunction and testosterone deficiency. Frontiers of Hormonal Research 2009; 37: 108-122).

At the May 2016 VA examination, the Veteran's endocrine evaluation again showed a low result for free testosterone of 18.7 (pg/mL) and a low result for total testosterone of 178 (ng/dL).  The examiner stated that this supported continuing hypogonadism, and that the Veteran's service-connected medications showed no cause-effect relationship for hypogonadism.  The examiner further opined that aggravation of the Veteran's erectile dysfunction or hypogonadism by PTSD was less likely than not, as the weight of medical literature supports an association between erectile dysfunction and hypogonadism, not PTSD.

The Board has carefully considered the evidence of record, but finds that the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD or related treatment caused or aggravated his erectile dysfunction.  Rather, VA examiners determined that the Veteran's erectile dysfunction was instead caused by his hypogonadism.  

The record clearly establishes a current disability; erectile dysfunction was diagnosed several times during the claims period including during June 2011 and May 2016 examinations specifically pertaining to the male reproductive system.  Although the record includes a diagnosis of erectile dysfunction, the preponderance of the evidence is against a relationship between the condition and the Veteran's service-connected PTSD.  None of the Veteran's private or VA physicians have associated his erectile dysfunction with a service-connected disability, and the June 2011 and May 2016 VA examiners provided medical opinions against the claim for secondary service connection.  The examiners both observed that the Veteran was also diagnosed with hypogonadism, and that it was the most likely cause of his erectile dysfunction.  Additionally, the May 2016 VA examiner determined that neither the Veteran's erectile dysfunction nor hypogonadism were caused or aggravated by his service-connected PTSD.  These medical opinions were fully supported with reference to specific evidence in the claims file and relevant medical literature, and accordingly are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

While the Veteran believes his erectile dysfunction to be secondary to his PTSD or related medications, and is competent to describe the symptoms of his condition, he is not competent to provide testimony regarding the etiology of his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The cause of the Veteran's erectile dysfunction is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to the cause of those disabilities.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his erectile dysfunction do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the weight of the evidence shows that the Veteran's erectile dysfunction is not caused or aggravated by his service-connected PTSD or related medications.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claim for service connection for erectile dysfunction must be denied.









ORDER

Entitlement for service connection for erectile dysfunction, to include as secondary to PTSD, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


